Citation Nr: 1229669	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  05-35 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for lumbar myositis prior to June 23, 2008.

2.  Entitlement to a rating in excess of 40 percent for lumbar myositis from June 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 1995. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the RO.  The case was remanded for further development in April 2008, December 2008 and July 2011.  In a February 2012 rating decision, the RO increased the rating for lumbar myositis to 40 percent effective June 23, 2008.  

The Board notes that the February 2012 rating decision also awarded a separate rating for neurological manifestations of the Veteran's low back disability (i.e. lower left extremity radiculopathy).  There is no indication that the Veteran has appealed this decision.  Consequently, these neurological manifestations are not currently on appeal before the Board.  Accordingly, the Board's current analysis will be focused solely on the orthopedic manifestations of his service-connected lumbar myositis.  

The issues of entitlement to service connection for a kidney disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   


FINDINGS OF FACT

For the entire appeal period, the Veteran's low back disability has been manifested by severe limitation of motion; ankylosis and vertebral fracture have not been shown.  

CONCLUSIONS OF LAW

1.  Prior to May 23, 2008, the criteria for a 40 percent but no higher rating for lumbar myositis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4 .10, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2011), 5292 (2002).  
 
2.  From May 23, 2008, the criteria for a rating in excess of 40 percent for lumbar myositis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4 .10, 4.71a, Codes 5235-5243 (2011), 5292 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.
In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in December 2003, May 2007, May 2008, January 2009, April 2010 and June 2010 the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a February 2012 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records and the reports VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.

II.  Factual Background


In his March 2002 claim for increase, the Veteran indicated that he felt his low back condition was more severe than actually rated.  He specifically noted that he experienced numbness in the lower extremities.  

A February 2003 private MRI of the lumbar spine produced a diagnostic impression of degenerative disc disease changes seen at the L3-4, L4-5 and L5-S1 levels.  Small central disc protrusion was seen at L5-S1 level not producing a significant impression upon the thecal sac.  There was bulging annulus fibrous noted at the L4-L5 disc space level.  No spinal canal stenosis was seen.  There were posterior facet joint degenerative changes at the L4-L5 and L5-S1 levels.  

An April 2003 private orthopedic evaluation shows that the Veteran complained of severe pain along the back bone, severe muscle spasm and that he could not bend forward.  Examination of the lumbosacral region showed a flattening of the lordotic curve.  There was tenderness during palpation at the level of the paravertebral muscles.  Range of motion testing showed that forward flexion was 80 degrees, extension was 10 degrees, right lateral flexion was 10 degrees and left lateral flexion was 8 degrees.  The pertinent diagnoses were degenerative joint disease of the lumbosacral spine, aggravated by trauma and degenerative disc disease of the lumbosacral spine.  

On September 2003 VA examination, the Veteran reported worsening low back pain.  He stated that he had decreased range of motion secondary to back pain; that the pain intensity had increased; and that it radiated to the lower extremities.  He reported radiation of pain to the left heel.  He also complained of aching pain to the low back, stiffness and impotence, which had been present for the past year and a half.  Additionally, he complained of mid back pain.  He was taking Motrin and Naproxen for flare-ups, along with using ice packs, massage and doing pool exercises.  He indicated that he was able to ambulate for approximately 15 minutes and that he did not use assistive devices.  However, after 15 minutes he would have to sit down secondary to low back pain.  He complained of unsteadiness in his gait but did not have a history of frequent falls.  He was working at the post office and said that he needed assistance to put on his shoes and socks.  Otherwise, he was independent in his activities of daily living.   

Physical examination showed that the Veteran walked with an erect posture, equal step length and normal cadence.  There was a mild right lower extremity limp, adequate position of the head over the trunk, symmetry in appearance and symmetry in the rhythm of spinal motion.  Range of motion of the lumbar spine was 20 degrees flexion, 19 degrees extension and 14 degrees left and right lateral bending.  Pain began at 20 degrees flexion and 14 degrees lateral bending.  There was pain with repetitive flexion and lateral bending right and left.  There was tenderness to palpation of the T5-T8 spinous processes and the paravertebral muscles, along with the lumbar paravertebral muscles from L1 to L5.  There were no postural abnormalities, fixed deformity defects or abnormalities of the musculature of the back.  Thoracic X-rays showed mild degenerative dorsal spondylosis and a T6 level compression fracture.   The diagnoses were lumbar myositis, degenerative disc disease of L3-L4, L4-L5, and L5-S1 with small central disc protrusion at L5-S1, bulging annulus fibrosis L4-L5, posterior facet joint degenerative changes at L4-L5 and L5-S1, thoracic compression fracture and dorsal spondylosis.  

In a November 2003 addendum, the September 2003 VA examiner, after a review of the claims file, found that the Veteran did not have any complaint of thoracic pain during service or for sometime thereafter.  Therefore, his T6 compression fracture would have to date to sometime after separation from service.  Also, as the Veteran had a CT scan after release from service and this was completely normal, there was not enough evidence in his service medical record to indicate that his jeep accident or any other back complaint in military service was etiologically related to his service-connected lumbar myositis.  

In the February 2004 rating decision the RO continued the 10 percent rating for lumbar myositis, finding that although the Veteran's overall back condition had worsened, this was shown to be a result of his nonservice-connected back disabilities, which were overshadowing his existing service-connected lumbar myositis.  

During a September 2004 private orthopedic re-evaluation, the examiner noted that the medical record shows that throughout service the Veteran continuously complained of severe low back pain, especially after exercise.  The Veteran stated that not one MRI was done throughout his military service in order to identify the cause of the severe back pain.  More current physical examination and X-rays revealed lower back muscle spasms radiating to the legs.  An MRI of the lumbar spine revealed degenerative joint disease L3, L4, L5 and L5, S1 levels.  A small central protrusion was seen at L5/S1.  It was the private physician's opinion that this type of condition was caused by the Veteran's accident in service and aggravated throughout the years in the absence of proper treatment.  The physician noted that the Veteran's back and knee conditions continued to progressively worsen with excruciating back pain, severe difficulty in walking, inability to stand for prolonged periods of time and unable to go up and down stairs.  

Physical examination showed numbness in the right L4, L5 and S1 nerve root distributions.  Range of motion was 40 degrees extension, 10 degrees flexion, 5 degrees left lateral flexion and 10 degrees right lateral flexion.  Sensory changes in L4, L5 and S1 distributions were very painful, with numbness and weakness in the L4, L5 and S1 innervated muscles.  The Veteran walked protecting his lower extremities.  There was persistent pain and diminished range of motion in the lumbar spine.  There was excruciating pain with all motions due to back pain from the left sciatica.  There were cramps in both thighs and calves, accompanied by numbness.  He was unable to do exercises because of pain and abnormal motion and there was lost motion in the spinal region.  The Veteran was shown by MRI to have severe disc disease in the whole lumbosacral region.  He was disabled due to his back and knee conditions and was forced to continue performing his daily activities enduring this hardship.  The physician found that the Veteran's laborer prognosis was poor due to aggravation of symptomatology.  His condition was progressive and degenerative.  

On July 2005 VA examination, the Veteran reported a stabbing type low back pain on both sides, more on the left.  He indicated that the pain was present most of the time and was severe.  He was taking Motrin but reported no pain control.  He also had received intramuscular injections of Toradol and Demerol.  Precipitating factors for back pain included bending over, grabbing objects from the floor and lifting boxes as his job.  Alleviating factors were injections, medications and ice.  He reported acute flare-ups on several occasions over the past year lasting 30 to 60 minutes.  He could walk unaided for short distances but used a cane constantly.  He was not using crutches, a walker, a brace or orthosis.  He could walk for five minutes with his cane.  

He reported that he was independent in his activities of daily living except that his wife had to frequently help him put on his shoes and socks.  He toileted and bathed with difficulty and frequently needed help washing his feet.  He was still working full time with the post office.  He actually was on job accommodation but he had difficulty getting down boxes from the mail.  If he would see a heavy box he would not get it out.  He could not do any sports.  He could drive the car for 15 to 20 minutes and was a good employee although he was absent frequently.  

Physical examination showed range of motion of the thoracolumbar spine was 10 degrees flexion, 10 degrees extension, 20 degrees left and right lateral flexion and 20 degrees right and left rotation. There was no painful motion in the range of motion measured and there was no functional loss due to pain, fatigue, weakness or lack of endurance following repetitive use.  There was no functional impact.   There was no objective evidence of painful motion on all movements of the thoracolumbar spine.  There was palpable thoracolumbar spasm.  There was tenderness to palpation in the lumbar area.  There was no guarding severe enough to result in an abnormal gait.  There were no postural abnormalities nor fixed deformities.  The pertinent diagnoses were lumbar myositis and L5-S1 herniated disc, L4-5 bulging disc and degenerative disc disease, L3-4, L4-5, L5-S1, and degenerative joint disease by MRI in 2003.

After reviewing the claims file, the examiner noted that the Veteran had normal lumbosacral spine X-ray findings in September 1995 and a CT scan done in 1998 also showed no evidence of discogenic disease.  There was an MRI done in 2002 with evidence of lumbosacral degenerative disc disease and herniated disc.  Consequently, the herniated disc with discogenic disease occurred in the period between 1998 and 2003.  This was several years after active service.  Thus, it was the examiner's opinion that the Veteran's current lumbar degenerative disc disease diagnosed by MRI was not caused by or a result of military service or secondary to lumbar myositis.  

A January 2007 MRI of the lumbar spine produced a diagnostic impression of suspected early discogenic disease changes seen at L3-4 and L5-S1 levels.  A small bulging disc was suggested at the L5-S1 level.  There were associated posterior facet joint degenerative changes producing mild narrowing of the neural foramina.  Posterior facet joint degenerative changes were also seen at L4-L5 and L3-L4 disc space levels.  

In a July 2007 letter, a postal manager indicated that the Veteran had been an employee of the Postal Service since July 1997, appointed as a mail handler.  As a Federal employee he was hired with a service-connected disability, which accounted for a low balance on his sick leave accumulated hours.  Normally, the Veteran, with his 10+ years of service should have had 1,044 hours accumulated.  However, he had used over 60 percent of his sick leave due to his service-connected conditions leaving him a balance of 402 hours.  

The Veteran's duties as a mail handler were performed with great difficulty and with low productivity compared with his co-workers.  He constantly complained of back pain as well as problems with his lower extremities and the manager had observed these problems, including noticing a pronounced limp.  On occasions the manager had been able to move him to other assignments to avoid his further injury.  However, for the most part, the Veteran would arrive at work in the morning already in pain.  The Veteran had requested accommodation for his back disability but due to the nature of the mail facility, no such accommodation existed.  

In an April 2008 decision, the Board denied service connection for degenerative joint disease of the lumbar spine.  

On June 2008 VA examination, the Veteran reported severe intensity low back pain.  He was taking pain medication but indicated that it was not helping him much.  He reported a history of fatigue, decreased motion, stiffness, spasms and constant pain.  He noted that he could not walk more than a few yards.  He indicated that he experienced flare-ups every 2 to 3 weeks.  Precipitating factors were bending to grab objects from the floor, getting in and out of vehicles, standing or sitting for a long time and brushing his teeth.  Alleviating factors included application of ice, medications, alternating between sitting and standing and a TENS unit.  The Veteran reported that during flare-ups, he could not work or drive a car and had to be on complete bedrest.  

Physical examination showed spasms and tenderness.  Posture and gait were normal.  Range of motion was 20 degrees flexion, 15 degrees extension, 30 degrees right and left lateral flexion and 30 degrees left and right rotation.  There was no additional loss of motion on repetitive use.  During the last 12 month period, the Veteran had lost 2 or 3 months from work due to low back pain.  The examiner found that the Veteran's low back pain had significant effects on his usual occupation as he had been assigned different duties and had experienced increased absenteeism.  He also described limitations in his job due to the low back condition such as difficulty bending, difficulty getting letters and difficulty walking.  He indicated that he was a good employee but produced less than the other employees.  The examiner found that the Veteran's overall low back disability prevented sports, had severe effect on chores, shopping, recreation, traveling, bathing, dressing and toileting, had a moderate effect on grooming and had no effect on feeding.  The examiner indicated that he could not render an opinion without speculation as to the amount of functional limitation due to the Veteran's service-connected myositis as opposed to his non-service-connected lumbar discogenic disease and lumbar degenerative joint disease.  

On August 2011 VA examination, the Veteran reported stabbing pain in the lumbosacral area radiating to the left and right leg in a shock like fashion.  The Veteran was taking pain medication and receiving physical therapy for the pain with mild relief.  He reported flare-ups of 9/10 pain daily, lasting hours.  The flare-ups were aggravated by standing more than 20 to 30 minutes, stooping and lifting objects from the floor, and were alleviated by medications and bedrest.  There was no additional limitation of motion or functional impairment during the flare-ups.  The Veteran did not use any braces or canes.  He indicated that he could walk for 20 minutes or 500 meters.  He was not unsteady.  He was independent in self care and ADLs.  He used to work for the U.S. Postal Service as a mail handler due to pain.  He worked for more than 10 years but had stopped working due to back pain.  He was limited in his household chores such as mopping and was unable to mow the lawn due to pain in his lumbar area.  He was limited in his recreational activities but independent for grooming and eating.  He required assistance in dressing for his lower extremities.  

Physical examination showed that range of motion of the thoracolumbar spine was forward flexion to 20 degrees, painful in the last 5 degrees with functional loss of 80 degrees, extension to 30 degrees, with functional loss of 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees with 20 additional degrees of functional loss due to pain, left rotation to 30 degrees and right rotation to 30 degrees with an additional 15 degrees of functional loss due to pain bilaterally.  

The Veteran was asked to repeatedly flex the lumbosacral area.  Pain was elicited as well as loss of range of motion due to pain of an additional 10 degrees.  Objective evidence of painful motion included severe spasms and exquisite tenderness at the lumbar paravertebral muscles.  The spasms were palpated.  Gait was antalgic with the Veteran limping from the left leg.  There was also increased lordosis but no scoliosis.  

The diagnosis was lumbar myositis with clinical left-sided L5/S1 radiculopathy.  The examiner found that the Veteran's actual condition was severe in nature.  He had constant pain in his lumbar area and his actual physical evaluation showed evidence of extreme tenderness as well as guarding and spasms upon palpation in his lumbar area.  The Veteran's body habitus caused severe lordosis, which accounted for extreme muscle inflammation and pain.  The examiner noted that the Veteran even had to quit his job at the Postal Service due to pain.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Veteran. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's low back disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Veteran. App. 49, 55 (1990).  

IV.  Analysis

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating lumbar spine disability were amended.  These amendments took effect as of September 26, 2003.   68 Fed. Reg. 51,454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006)).  The Board notes that the criteria for rating intervetebral disc syndrome were also amended during the pendency of the appeal.  However, as the Veteran's intervertebral disc syndrome is not service-connected the criteria in effect both prior and subsequent to the amendments may not be considered.  

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000). The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  The Veteran does get the benefit of having both the old regulation and the new regulation considered for the period before and after the change was made.  Rhodan v. West, 12 Vet. App. 55 (1998) (VA may not apply revised schedular criteria to a claim prior to the effective date of the pertinent amended regulations). 

Accordingly, the Board will review the disability rating under the old and new criteria.  The RO evaluated the Veteran's claim under the old and new regulations (See the October 2005 statement of the case and the February 2012 supplemental statement of the case).  The Veteran has been afforded an opportunity to comment on all of these actions.  Accordingly, there is no prejudice to the Veteran in the Board proceeding to evaluate the disability under both sets of criteria.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

Myositis is rated based on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Codes 5003, 5021.  Degenerative arthritis is rated on limitation of motion.  If the limitation of motion is noncompensable, a rating of 10 percent is provided for each such major joint or group of minor joints.  
Under the version of the rating criteria in effect at the time of the Veteran's claim, limitation of motion of the lumbar spine was rated under Code 5292.  Under this code, a 10 percent evaluation is warranted for slight limitation of motion, a 20 percent evaluation is warranted for moderate limitation of motion, and a 40 percent evaluation is warranted for severe limitation of motion.  

Effective on September 26, 2003, limitation of motion of the lumbar spine is to be evaluated under the general rating formula for diseases and injuries of the spine. 
Under the general rating formula, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 

The general rating formula specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Note (3).  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id. Notes (2) and (4). 


A.  Period prior to June 23, 2008

Prior to June 23, 2008, under the criteria in effect prior to September 26, 2003, the Veteran's limitation of lumbar spine motion was shown to be severe in degree.  In this regard, when considering pain on repetitive use, all examination findings except the April 2003 private examination showed forward flexion to be less than 30 degrees.  As this limitation is less than 1/3 of a normal level, and as the Veteran was also shown to have significant limitations in other directions, the Board finds that the overall limitation of motion is best characterized as severe.  The Board also finds that the limitation was severe during the April 2003 private examination given the extensive limitations shown in lateral flexion and extension.  

The Board is cognizant that some of the limitation of motion was undoubtedly the result of the Veteran's lumbar spine degenerative disc disease, which is not service-connected.  However, as no examiner to date has separated out the amount of limitation, which is due to the service-connected myositis, the Board must consider all of the limitation present to be due to it.  See Mittleider v. West, 11 Vet. App. 181 (1998) (When it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, reasonable doubt must be resolved in the appellant's favor, and all such effects be attributed to the service-connected condition).  Accordingly, a 40 percent rating for the Veteran's lumbar myositis is warranted under the criteria in effect prior to September 26, 2003.  

A rating in excess of 40 percent is not warranted as neither ankylosis nor vertebral fracture was shown prior to June 23, 2008.  See 38 C.F.R. § 4.71a, Codes 5285, 5286, 5289 (2002).  The Board also considered Code 5295 but as 40 percent is the highest rating available, there is no basis under this code for assigning a rating in excess of 40 percent.  38 C.F.R. § 4.71a (2002).   Similarly, under the current criteria in effect from September 26, 2003, in the absence of ankylosis, there is also no basis for assigning a rating in excess of 40 percent prior to June 23, 2008.   38 C.F.R. § 4.71a.    

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran had functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, there is no indication that the Veteran's function was limited to that of an individual with an unfavorably ankylosed spine, the criterion for assigning the next higher, 50 percent rating.  Notably, the evidence shows that he was able to continue working for a long time as a mail handler and that he was predominantly independent with his activities of daily living aside from receiving assistance with dressing.  Accordingly, the Board finds that a rating in excess of 40 percent is not warranted on the basis of functional loss.  

B.  Period from June 23, 2008

As noted above, in the absence of ankylosis, there is no basis for assigning a rating in excess of 40 percent under the general rating formula.  Thus, as ankylosis is not shown, a rating in excess of 40 percent is not warranted.  Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  Notably, although the Veteran was noted to have a significant level of functional loss during the August 2011 VA examination, the Board finds that this level of loss is appropriately accounted for by the existing 40 percent rating.  Once again, the Veteran's function is not shown to be limited to the level of an individual with an unfavorably ankylosed spine, the criterion for assigning the next higher 50 percent rating.  Notably, the Veteran is still shown to be independent in his activities of daily living, aside from requiring assistance with dressing.  Accordingly, a rating in excess of 50 percent based on functional loss is not warranted.  

C.  Extrachedular Consideration

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Id.  at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun, 22 Vet. App. at 115. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Id.    

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Thun, 22 Vet. App. at 116. Such factors include "marked interference with employment" and "frequent periods of hospitalization." Id.  This task is also to be performed by the RO or the Board. Id.  

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of [C & P] for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. Anderson, 22 Vet. App. at 426   (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)). 

The Board has considered whether the Veteran's claim for increase for lumbar myositis should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for either time period in question.  As explained above, the Veteran's symptomatology, including limitation of motion, pain, tenderness, inflammation and muscle spasms, is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, the claim will not be referred for extraschedular consideration. 



ORDER

Prior to June 23, 2008, a 40 percent but no higher rating is granted for lumbar myositis, subject to the regulations governing the payment of monetary awards.

From June 23, 2008, a rating in excess of 40 percent for lumbar myositis is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


